Citation Nr: 0938152	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  03-34 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as secondary to in-service exposure to asbestos and 
smoke inhalation.  

2.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to a lung disorder. 


REPRESENTATION

Appellant represented by:  Harvey B. Savitt, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1952 to 
September 1955.  His DD Form 214 reflects that he served 
aboard the U.S.S. Bennington starting in April 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
from previous decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, which 
declined to reopen a service connection claim for a lung 
disorder, and denied service connection for cardiovascular 
disorder claimed as secondary thereto.  The Veteran perfected 
his appeal of these issues, and requested a Travel Board 
hearing on these matters, which was held in September 2006 
where he presented as a witness before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.

In November 2007 the Board reopened the claim for service 
connection for a lung disorder and remanded the case for 
further development of this claim as well as the claim for 
service connection for a cardiovascular disorder.  The Board 
directed the Agency of Original Jurisdiction (AOJ) to provide 
proper Veterans Claims Assistance Act (VCAA) notice; obtain 
the Veteran's service personnel records and relevant records 
from identified private and VA medical facilities; and 
schedule a VA respiratory examination to determine the nature 
and etiology of any diagnosed lung disorder(s).  

The Board notes that the Veteran, through his newly-appointed 
attorney, submitted additional evidence, which the Board 
received in July 2009.  Although this evidence was not 
accompanied by a waiver of initial consideration by the AOJ, 
the Board may proceed with its review of the appeal because 
it has determined below that the benefits sought on this 
appeal are warranted, and thus, no prejudice to the Veteran 
will result in proceeding with adjudication of these matters.  
38 C.F.R. § 20.1304(c) (noting that referral to AOJ required 
where additional evidence submitted to the Board unless the 
claimant submits a waiver or "the benefit or benefits to 
which the evidence relates may be fully allowed on appeal 
without such referral."); see also Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993) (discussing that the Board must at 
times determine whether prejudice to a claimant will result 
in proceeding with appellate review in certain cases).   

The Board finds that the AOJ substantially complied with the 
November 2007 Remand directives, and therefore the Board may 
proceed with its review of the appeal.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the AOJ's] compliance" with the terms of its remand 
orders).


FINDINGS OF FACT

1. The Veteran currently has a lung disorder, diagnosed as 
asbestosis, and the competent medical evidence of record 
causally links this current disorder to his in-service 
exposure to asbestos and smoke inhalation after a traumatic 
explosion aboard the U.S.S. Bennington.

2. The Veteran currently has a cardiovascular disorder, and 
the competent medical evidence of record falls at least in 
relative equipoise with respect to whether his service 
connected lung disability has aggravated his cardiovascular 
disease.


CONCLUSIONS OF LAW

1. Service connection for a lung disorder, to include as 
secondary to in-service exposure to asbestos and smoke 
inhalation, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008). 

2.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to a lung disorder, is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist a veteran with his claim. 

In the instant case, the Board is rendering a decision fully 
in favor of the Veteran, finding that service connection is 
warranted for a lung disorder and for a cardiovascular 
disorder, claimed as secondary to the lung disorder, and 
therefore, a further discussion of the VCAA duties is 
unnecessary at this time.  


II. Service Connection

The Veteran maintains that he incurred a lung disorder during 
his period of active service.  Specifically, he asserts that 
he experienced an in-service exposure to asbestos after an 
explosion occurred aboard the U.S.S. Bennington on May 26, 
1954.  See Hearing Transcript at 3; March 1999 NOD.  He has 
stated that he remained trapped below deck for approximately 
4 to 10 hours after the explosion without any protective 
respiratory device, where he inhaled asbestos particles and 
smoke.  See Hearing Transcript at 3, 6, 7; January 2004 
Substantive Appeal; November 2001 Statement.  He also 
maintains that he has a current cardiovascular malady, which 
he attributes to his lung disorder.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Further, service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Finally, a disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (prior to 
October 10, 2006); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (when aggravation of a disease or injury for which 
service connection has not been granted is proximately due 
to, or is the result of, a service-connected condition, a 
veteran shall be compensated for the degree of disability, 
and no more, over and above the degree of disability existing 
prior to the aggravation); see also 38 C.F.R. § 3.310(a) 
(since October 10, 2006) (which states that "[a]ny increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected").

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

The Board determines that the evidence preponderates in favor 
of the Veteran's claim for service connection for a lung 
disorder.  In particular, the Veteran's service personnel 
records reflect that he served aboard the U.S.S. Bennington 
beginning in April 1954.  The record also reflects that a 
traumatic explosion occurred aboard this vessel in May 1954, 
as the Veteran has consistently maintained.  See February 
1994 U.S. Army & Joint Services Environmental Support Group 
Report (verifying that a series of explosions occurred aboard 
the U.S.S. Bennington (CV-20) on May 26, 1954, which resulted 
in severe internal damage, 103 deaths and over 200 injuries); 
Hearing Transcript at 3-7.  Although the evidence of record 
does not definitively indicate that the explosion caused 
dispersion of asbestos, the Veteran has credibly testified 
that "all the asbestos that covered up the pipes blew off 
inside the ship. . . ."  Hearing Transcript at 6.  The 
Veteran is competent to describe such matters within his own 
personal knowledge, and he has adequately done in the instant 
case.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005) (noting that a veteran is competent to provide lay 
evidence regarding matters falling within his personal 
knowledge and experience); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (recognizing that lay testimony is 
"competent" if it describes matters that individual 
actually observed or sensed).  Additionally, the record does 
not contain evidence that would rebut his account.  The Board 
therefore determines that the Veteran was exposed to 
asbestos, as well as smoke from the fire, etc., during the 
1954 ship explosion and thereafter when he remained trapped 
below deck for a period of hours.

The record also reflects that the Veteran has been diagnosed 
with asbestosis and asbestos-related lung disease (first made 
in 1996), manifested by symptoms including dyspnea, dyspnea 
on exertion, cough, sputum production and wheezing.  See June 
2008 VA Examination Report; December 2003 Correspondence from 
Dr. J.S.Z; see also April 2008 VA Radiology Report (observing 
that lung films reflected findings "consistent with prior 
asbestos exposure"); June 1997 Medical Report by Dr. A.P. 
(noting that CAT scan results were "consistent with asbestos 
exposure").  As early as October 1988, he was diagnosed with 
"restrictive lung disease" due to his in-service smoke 
inhalation injury.  See October 1988 & March 1988 VA Medical 
Records; see also May 1997 VA Examination Report (diagnosing 
the Veteran with COPD).  Accordingly, the Board finds that 
the Veteran in fact does have a current lung disorder, 
presently diagnosed as asbestosis.  

As for the remaining issue of whether a causal nexus exists 
between the Veteran's in-service exposure to asbestos and his 
current lung disorder, the Board determines that the evidence 
is in equipoise on this matter, and therefore the benefit of 
the doubt goes to the Veteran.  While a June 2008 VA examiner 
stated that "I cannot make an opinion [regarding the nexus 
issue] without resorting to speculation because I do not know 
the substance contained in the explosion on board the USS 
Bennington is asbestos," she nonetheless determined that 
"[i]f the substance in that white dust during the explosion 
on the USS Bennington can be substantiated as asbestos . . . 
then it is as least as likely as not this is secondary to 
service."  Such an opinion weighs in favor of the claim, as 
the Board has already determined that the Veteran had 
asbestos exposure in-service as a result of the explosion 
aboard the U.S.S. Bennington.  Other clinicians have also 
attributed the Veteran's current pulmonary disorder to 
asbestos exposure, which further supports his claim, and a VA 
medical record dating as far back as March 1988 indicates 
that the Veteran had a lung disorder (then-diagnosed as COPD) 
secondary to the in-service explosion, to include the smoke 
inhalation.  See March 2008 Correspondence from Dr. T.W.P. 
(stating that the Veteran "has intrinsic lung disease at 
least in part attributable to asbestos exposure"); March 
1988 VA Medical Record; see also January 2009, April 2008 & 
October 2004 VA Medical Records (commenting that the Veteran 
had "damage to L[eft] lung due to smoke inhalation during 
the war [history] of asbestos exposure"); May 1997 VA 
Examination Report (diagnosing the Veteran with COPD and 
"[h]istory of pulmonary scar tissue secondary to explosion 
and smoke inhalation in the USS Bennington explosion in 
1954"); April 1994 VA Examination Report (observing that the 
Veteran "did have a pulmonary trauma.  He was in a smoke-
filled room on board a ship after an explosion, for six hours 
in service").  Such evidence, in totality, weighs in favor 
of the Veteran's claim.

The Board notes that as reflected in a January 2003 VA 
medical record, another clinician opined that "[a]s quoted 
in medical literature asbestos-related lung findings are 
usually associated with lengthy exposure to asbestos, not 
just a one time incident.  Presence of pleural plaques are 
known sequels of asbestos exposure."  (Emphasis added).  
While such a statement could be construed as weighing against 
the Veteran's claim, the Board determines that such a 
generalized recitation does not suffice to overcome the June 
2008 VA examiner's favorable conclusion.  That is, the 
January 2003 physician did not address the particular facts 
of the instant case, namely, a catastrophic internal ship 
explosion and this Veteran's hours-long exposure to smoke and 
asbestos in a confined space without the benefit of 
respiratory protection.  Accordingly, the Board affords the 
general statement less probative weight than the June 2008 
clinician's favorable opinion on the issue of causation.  

The Board also observes that at least one physician, Dr. 
J.S.Z. in December 2003, noted that the Veteran worked for 
IBM as a data processor from 1958 to 1976, and thereafter 
worked in construction from 1976 to 1992, where the Veteran 
apparently conveyed that he had some exposure to asbestos at 
times during the construction career.  At other times and 
most recently in September 2006, June 2008, and December 
2008, however, the Veteran reported that he had no post-
service asbestos exposure.  See December 2008 Correspondence 
from Dr. E.S.S.; June 2008 VA Examination Report (recording 
work history from Veteran where he denied asbestos exposure); 
Hearing Transcript at 14 (testifying that post-service, he 
worked at IBM and in construction, but that he had "no 
connection with asbestos" in either of these positions and 
that he only had contact with asbestos aboard the U.S.S. 
Bennington); January 2003 VA Record (transcribing Veteran's 
denial of post-service exposure to asbestos); March 1988 VA 
Medical Report (observing that the Veteran had worked as a 
carpenter during the past few years with no exposure to 
asbestos).  While the divergent accounts could raise the 
question of whether a possible alternative, post-service 
source of asbestos exposure ever existed, even assuming that 
the Veteran did in fact have some post-service exposure to 
asbestos with his construction work, which could weigh 
against the claim, the medical evidence of record does not 
causally link such possible exposure to the Veteran's current 
lung disorder.  Moreover, the fact that at least one 
clinician has affirmatively linked the Veteran's current lung 
malady to the in-service ship explosion rather than another 
potential cause leads the Board to conclude that the evidence 
of record is in equipoise on this matter, and therefore any 
reasonable doubt that exists on the question of etiology is 
resolved in favor of the Veteran.  Consequently, service 
connection for a lung disorder, diagnosed as asbestosis, is 
therefore granted.  

Turning to the claim for service connection for a 
cardiovascular disorder, claimed as secondary to the now-
service connected lung disorder, the Board determines that 
the evidence in totality falls at least in relative 
equipoise, and therefore the Veteran also receives the 
benefit of the doubt as to this matter as well.  Numerous 
medical records document that the Veteran has coronary artery 
disease (CAD), carotid artery disease, congestive heart 
failure, as well as arteriosclerotic cardiovascular disease.  
See April 2007 VA Medical Report; October 2003, August 1997 & 
May 1997 VA Examination Reports; October 1997 VA Medical 
Record.  In 1994 and 1996 he underwent an angioplasty of two 
vessels as a result of myocardial infarctions.  See May 1997 
VA Examination Report.  Accordingly, the Board determines 
that the Veteran currently has a cardiovascular disorder.  

As for whether the Veteran's now-service connected lung 
disorder may have caused or aggravated his diagnosed 
cardiovascular disorder, a May 1997 VA examiner determined 
that "[c]ertainly, [COPD] secondary to scarring from smoke 
inhalation can help increase the symptomatology from 
congestive heart failure . . . . [s]o, it is possible and 
even probable there is a relationship here."  January 2003 
and October 2003 VA medical reports, in contrast, opined that 
"[i]t is less likely that his lung problems have caused his 
heart condition or aggravated his heart condition," but 
provided no further rationale for this unfavorable 
conclusion.  While neither the favorable opinion nor the 
unfavorable opinion offers an extensive discussion for the 
positions offered, at the very least these opinions fall in 
relative equipoise, in which case the Veteran receives the 
benefit of the doubt in his favor.  Accordingly, the 
cardiovascular disorder claim is granted as being secondary 
to the service-connected lung disorder. 



ORDER

Service connection for a lung disorder, to include as 
secondary to in-service smoke inhalation and/or exposure to 
asbestos in May 1954, is granted subject to the laws and 
regulations governing the payment of monetary benefits.

Service connection for a cardiovascular disorder, claimed as 
secondary to a lung disorder, is granted subject to the laws 
and regulations governing the payment of monetary benefits.





____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


